DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 5/19/2022 are acknowledged.  Claims 1, 6-15, 17-24, 26-27, 36-41 and 67-77 are pending.  Claims 69-70 are withdrawn.  Claims 1, 7, 11, 17, 20, 26-27, 39-41, 71-76 are amended.  Claim 77 is new.  Claim 25 was cancelled in the submission of 5/19/2022.
Prosecution on the merits continues for claims 1, 6-15, 17-24, 26-27, 36-41, 67-68, and 71-77.

WITHDRAWN REJECTIONS
Any rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN objection or rejection are moot.  Any argument pertinent to a new rejection of record can be found below.

CLAIMS
The independent claim is broadly directed to methods of transducing activated/stimulated T cells in a mixed population of PBMC with a lentiviral vector expressing a chimeric antigen receptor, wherein the activation/stimulation of the T cells occurs as a result of incubation with anti-CD3, anti-CD28 and a cytokine. The claim removes the requirement that the total number of T cells is expanded at least 50-fold during the culture, and limits the CD-3 and CD-28 antibodies to soluble antibodies.
Independent claim 1, as amended, is directed to (showing changes):
A method for manufacturing a human T cell therapeutic comprising:
a) obtaining a population of human peripheral blood mononuclear cells (PBMCs) comprising 
b) culturing the population of PBMCs of step a) for about 20 hours to about 24 hours prior to transduction in a culture medium comprising:
i) one or more cytokines;
ii) [[an]] a soluble anti-CD3 antibody or CD3-binding fragment thereof; and
iii) [[an]] a soluble anti-CD28 antibody or a CD28-binding fragment thereof, thereby producing activated and stimulated 
c) transducing the population of PBMCs of step b) comprising activated and stimulated T cells with a lentiviral vector comprising a polynucleotide encoding an anti-B cell maturation antigen (BCMA) chimeric antigen receptor (CAR), thereby producing transduced T cells; and
d) culturing the population of PBMCs of step c) in a cell growth medium to expand the transduced T cells
thereby manufacturing the human T cell therapeutic.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11, 19-24, 26, 36, 39-41 and 71-77 remain rejected under 35 U.S.C. 103 as being unpatentable over WO2013/154760 to “Kochenderfer” of record, further in view of Cribbs et al. Simplified Production and Concentration of Lentiviral Vectors To Achieve High Transduction in Primary Human T Cells. BMC Biotechnology, 2013. 13:98, 8 pages, of record, listed on Applicant’s IDS filed 12/8/17, and US Patent Application Publication No. 2006/0099177, “the ‘177 Application” of record.  This rejection is modified in response to Applicant’s amendments to the claims.
With regard to claim 1, Kochenderfer discloses methods of generating genetically modified T-cells for therapeutic purposes, wherein the T cells are modified to express a heterologous Chimeric Antigen Receptor directed against BCMA using lentiviral vectors (B-cell Maturation Antigen) (Abstract, paragraphs [0055], [0057]-[0058], [0062], [0060], [0064]-[0065]).  Kochenderfer discloses the method comprises culturing PBMCs in the presence of IL-2 and anti-CD3 to stimulate and activate the T cells for “2 days”; then transducing the activated and stimulated T cells with a lentiviral or retroviral vectors encoding an anti-BCMA CAR, culturing the transduced PBMC in growth media to expand the transduced T cells (Example 2, paragraphs [0095]-[0097]).  The PBMCs of Kochenderfer, inherently comprise T-cells and APCs, absent evidence to the contrary.
Kochenderfer discloses the T cells that are transduced and express the anti-BCMA CAR include naïve T cells, CD8+ cells and CD4+ T cells (paragraph [0058]).
However, Kochenderfer does not disclose wherein the activation step is from about 20 to about 24 hours, that the activation step also includes an anti-CD28 antibody, or that the methodology results in at least a 50-fold increase of T cells as required by instant claim 1.
Cribbs discloses methods of producing high titer lentiviral vectors for primary T cell transduction (Abstract).  Cribbs discloses improvements to T cell transduction includes both improvement to the lentiviral vector production, and by “simple modifications to the culturing conditions” (Abstract).   Cribbs discloses “Primary cells are notoriously difficult to transduce with lentivirus, although it has been shown that inducing cell-cycle entry into G1b via stimulation of the T cell receptor allows increased transduction of naïve T cell.  This suggests that the strength of TCR signaling may be important for increased transduction efficiency.  Therefore, we began to modify the standard protocol used to transduce primary T cells (see material and methods for protocol).” Page 7.  
Cribbs discloses the “standard” protocol to transduce primary T cells includes activation with plate-bound anti-CD3, soluble anti-CD28 and IL-2 (page 2).  Cribbs modifies the standard culture media reagents-- which include plate-bound anti-CD3, soluble anti-CD28, IL-2, IL-7, and FCS-- by 1) changing the form of the CD3 and CD28 modulation to using anti-CD3 and anti-CD28 loaded beads (still in the presence of IL-2 and IL-7) and/or 2) substituting the FCS for human serum (see page 2, Primary CD45RA T cell isolation and stimulation” section; page 5, second column, FIG 4).  Cribbs shows that both plate-bound anti-CD3, soluble anti-CD28 and IL-2 AND modified anti-CD3/anti-CD28 beads and IL-2 are capable of activation of CD4+ CD45RA+ (naïve) T cells in culture (FIG 4A):

    PNG
    media_image1.png
    222
    203
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    261
    241
    media_image2.png
    Greyscale
Cribbs further tests the duration of anti-CD3/anti-CD28 loaded beads activation/stimulation of the T cells on transduction efficiency, by testing 0, 24 and 48 hour activation/stimulation of the T cells before transduction.  Cribbs shows that 24 hour activation/stimulation successfully transduces cells compared to unstimulated cells:



    PNG
    media_image3.png
    273
    236
    media_image3.png
    Greyscale
Cribbs also shows that the Mean Fluorescent Intensity for the encoded transgenes in transduced T cells was increased at 24 hours of stimulation (FIG 4D), “suggesting that the cell cycle stage at which the cells are transduced may be important for increased transgene expression, which is likely due to increased number of transgene integrations per cell” (page 5, last paragraph bridging page 6, first paragraph).  Thus, Cribbs shows that 24 hour activation/stimulation increases transgene expression when stimulated with anti-CD3/anti-CD28 beads and IL-2:




Taken together, Cribbs establishes activation/stimulation of T cells prior to transduction with a lentiviral vector with anti-CD3, anti-CD28 and IL-2 was known to successfully transduce T cells.  Cribbs further establishes activation/stimulation of T cells for 24 hours before transduction is known to successfully transduce T cells.
The ‘177 Application discloses methods of expanding (proliferating) T cells in vitro following an initial activation/stimulation by stimulating, at least, the TCR/CD3 complex and CD28 on the surface of the T cells (Abstract, paragraphs [0054]-[0057]).  The ‘177 Application discloses the T cells expanded in the methodology therein are sourced from PBMC following leukopheresis (paragraph [0112]).  The ‘177 Application discloses the T cells (peripheral blood leukocytes; PBL) in the PBMC can be further isolated from other cells in the PBMC, such as monocytes (i.e. APCs) (paragraph [0112]).  The ‘177 Application discloses following the removal of APC from the PBL, a population of different T cells remain, including CD28+, CD4+, CD8+, CD28RA+, CD28RO+ (paragraphs [0112], [0144], [0165]). However, the ‘177 Application also discloses the T cells can be cultured with antigen presenting cells (including without removal of APC from the PBMC, or by mixing T cells with APC) to provide an initial activation, and then expanded (paragraphs [0175], [0264], [0094], and [0054]).  
The ‘177 Application discloses the initial activation/stimulation of the PBL in the PBMC includes anti-CD3, anti-CD28 and IL 2 (paragraphs [0055]-[0057], [0119]).  Anti-CD3 activates the T cells via the TCR/CD3 pathway (paragraph [0055]).  IL-2 stimulates proliferation of T cells in culture and can be provided “from the first day of culture” (paragraph [0119]). Anti-CD28 initiates signal transduction pathways distinct from the TCR signaling pathway required for T cell transformation following activation of the TCR/CD3 pathway, and can stimulate CD4-specific T cell proliferation (paragraph [0057], [0089]).   The ‘177 Application shows that mixed populations of PBL T cell populations grown in anti-CD3 and IL-2 result in enriched concentrations of CD8+ cells (paragraphs [0175] –[0176]; FIG 4; FIG 5).  The ‘177 Application shows that mixed populations of PBL T cell populations grown in anti-CD3 and anti-CD28 result in enriched concentrations of CD4+ cells (paragraph [0175]-[0176]; FIG 4; FIG 5).    The ‘177 Application shows culturing of CD4 and CD8 T cells with anti-CD3, anti-CD28 and IL-2, from day zero, is capable of selectively expanding the CD4+ T cells while stimulating apoptosis in the CD8+ T cells (paragraph [0224]-[0225], Table 6).
The ‘177 Application discloses that the initial activation/stimulation of T cells can occur when the anti-CD3 or anti-CD28 molecules are provided in different protocols/forms (paragraph [0114]).  For example, the ‘177 Application teaches the anti-CD3 molecules can be provided as a soluble antibody, linked to a bead by itself (“trans”), linked to a bead with the anti-CD28 molecule (“cis”), or immobilized on a solid surface (paragraph [0114]). The ‘177 Application teaches the anti-CD28 molecules can be provided as a soluble antibody, linked to a bead by itself (“trans”), linked to a bead with the anti-CD3 molecule (“cis”), or immobilized on a solid surface (paragraph [0114]).  Thus, the ‘177 Application establishes that regardless of whether the anti-CD3 or the anti-CD28 is provided as a soluble antibody, bead, or immobilized form, it is capable of activation/stimulation of T cells.
  Further, the ‘177 Application reduces to practice culturing CD8-depleted PBMC with soluble anti-CD3, soluble anti-CD28 and IL-2 for 2 days (48 hours) to activate and stimulate the CD8-depleted PBMC cells, followed by transducing the CD8-depleted PBMC with lentiviral vector HIV-1 Ba-L.  Transduced CD8-depleted PBMC were cultured in soluble anti-CD3, soluble anti-CD28 and IL-2 growth media for an additional 1 to 17 days to expand the T cells (see paragraphs [00262]-[0264]).  Thus, the ‘177 Application establishes incubation of PBMC T cells with soluble anti-CD3, soluble anti-CD28 and IL-2 to activate and stimulate T cells in the PBMC prior to lentiviral infection was a known methodology capable of successfully transducing T cells in PBMC.
 It would have been obvious for the skilled artisan to combine the disclosure of Kochenderfer on methods of transducing a population of PBMC comprising activated T cells, with a lentiviral vector encoding anti-BCMA CAR, further with the disclosure of Cribbs and the ‘177 Application.  With regard to the inclusion of stimulating the T-cells by including anti-CD28 with anti-CD3 and IL-2, it would have been prime facie obvious to include a known material used for this purpose.  MPEP 2144.07.  Both Cribbs and the ‘177 Application disclose activation and stimulation of T cells prior to transduction includes incubating the T cells with anti-CD28 with anti-CD3 and IL-2.  Further, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) in identified a number of rationales to support a conclusion of obviousness which are consistent with Graham.  These rationales include:
Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Thus, further with regard to the inclusion of anti-CD28 in the activation/stimulation protocol comprising anti-CD3 and IL-2, it would have been obvious to combine the stimulating factor anti-CD28 with the activation/stimulation protocol of anti-CD3 and IL-2 for the following reasons:  
(A) Combining prior art elements according to known methods to yield predictable results.  In the instant case, the prior art included each element claimed (Kochenderfer discloses the method of activation/stimulation comprises anti-CD3 and IL-2; Cribbs and the ‘177 Application discloses methods of activation/stimulation comprises anti-CD3, anti-CD28 and IL-2). The only difference between the claimed invention and the prior art is the lack of actual combination of the claimed elements in a single prior art reference.  Further, a skilled artisan could have combined the anti-CD28 into the anti-CD3 and IL-2 culture media of Kochenderfer, and in combination, each element merely performs the same function as it does separately.  The anti-CD3 and IL-2 components still activate/stimulate T cells in culture, and inclusion of anti-CD28 into this culture stimulates T cells in culture. A skilled artisan would have recognized that the results of adding anti-CD28 into the anti-CD3 and IL-2 culture media of Kochenderfer would predictably result in the activation and stimulation of T cells as claimed.
(B) Simple substitution of one known element for another to obtain predictable results:  It would have been obvious to substitute the anti-CD3 and IL-2 activation/stimulation culture media of Kochenderfer with the anti-CD3, anti-CD28 and IL2 activation/stimulation culture media of Cribbs and the ‘177 Application.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting anti-CD3, anti-CD28 and IL2 culture media for anti-CD3 and IL-2 culture media because both culture media are explicitly taught as being useful for activation and stimulation of T cells in culture. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention:  It would have been obvious to combine the disclosure of Kochenderfer on methods of transducing a population of PBMC comprising activated T cells, with a lentiviral vector encoding anti-BCMA CAR, further with the disclosure of Cribbs and the ‘177 Application.  Kochenderfer discloses the T cells that are transduced and express the anti-BCMA CAR include naïve T cells, CD8+ cells or CD4+ T cells (paragraph [0058]).  A skilled artisan would have been motivated to include anti-CD28 in the activation media comprising anti-CD3 and IL-2 of Kochenderfer during incubation of PBMC comprising mixed populations of T cells, because the ‘177 Application teaches inclusion of anti-CD28 in culture media comprising anti-CD3 and IL-2, at culture day zero, can be used to selectively expand CD4+ T cells in mixed T cell populations.  
With regard to the claimed requirement that the activation period is 20 to 24 hours, it would have also been prime facie obvious to combine the disclosure of Kochenderfer on methods of transducing a population of PBMC comprising activated T cells, with a lentiviral vector encoding anti-BCMA CAR, further with the disclosure of Cribbs.  A skilled artisan would have been motivated to use a 24 hour activation step because Cribbs shows that the 24 hour activation leads to increased transgene expression by timing transduction to cell cycle stage.  
With regard to the claimed requirement that the anti-CD3 and anti-CD28 are soluble, it would have been obvious to use soluble antibodies in light of the teachings of the ‘177 application.  The ‘177 Application establishes that regardless of whether the anti-CD3 or the anti-CD28 is provided as a soluble antibody, bead, or immobilized form, it is capable of activation/stimulation of T cells.  Further, the ‘177 Application reduces to practice an embodiment wherein PBMC are cultured in soluble anti-CD3, anti-CD28 and IL-2 for 48 hours, followed by successful lentivirus infection (paragraphs [0264]).  Thus, it would have been obvious to substitute a soluble anti-CD3 and soluble anti-CD28 antibody in the method of PBMC activation, as both soluble and insoluble antibodies have been shown to successfully activate T cells in PBMC, followed by successful lentiviral transduction.  Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Taken together, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because 1) activating T cells using anti-CD3, anti-CD28 and IL-2 was known, 2) activating T cells using soluble anti-CD3, soluble anti-CD28 and IL-2  prior to lentiviral transduction was known.
With regard to claims 6-8, neither Kochenderfer nor Cribbs disclose that the population of PBMC cells are obtained through leukopheresis (claim 6) or sedimentation (claim 7) using a density gradient (claim 8).  The ‘177 Application discloses the T cells expanded in the methodology therein are sourced from PBMC following leukopheresis and subjected to further separation from other blood components via PERCOLL or FICOLL density gradients, which reads on sedimentation gradient, absent evidence to the contrary (paragraph [0112], Examples).  A skilled artisan would have looked to the ‘177 Application, who discloses the known methods of isolating and treating PBMC prior to T cell transduction.  MPEP 2143I(A) “Combining Prior Art Element According to Know Methods to Yield Predictable Results.”  In the instant case, the prior art includes each claimed element, although not in a single reference, and the only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as subjecting PBMC to the claimed cell manipulation processes (leukapheresis, sedimentation, etc.) prior to transduction with vectors encoding heterologous chimeric antigen receptors was known in the art at the time of the invention.
With regard to claim 11, neither Kochenderfer nor Cribbs disclose that the population of cells are washed in buffer or cell culture medium.  The ‘177 Application discloses the PBMC are washed in buffer or cell culture media (paragraphs [0163], [0166]).
With regard to claims 19 and 21-24, Kochenderfer discloses seeding the PBMC in growth media comprising IL-2, wherein the PBMC are seeded at a density of about 1 x 106 cell/mL (paragraph [0096]).  Kochenderfer discloses the concentration of IL-2 is about 300 IU/mL (paragraph [0096]), which reads on “about 250 IU/mL” as claimed.
With regard to claim 20, Kochenderfer nor Cribbs disclose wherein the PBMC are cultured in a bag or bioreactor.  The ‘177 Application discloses the PBMC are cultured in a bag (paragraphs [0163], [0230], [0259]). A skilled artisan would have looked to the ‘177 Application, who discloses known methods of isolating and culturing PBMC in bags.  MPEP 2143I(A) “Combining Prior Art Element According to Know Methods to Yield Predictable Results.”  In the instant case, the prior art includes each claimed element, although not in a single reference, and the only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as culturing PBMC in bags was known in the art at the time of the invention.
With regard to claim 26, Kochenderfer discloses using 50 ng/mL of soluble anti-CD3 OKT (paragraph [0096]).
With regard to claims 39-41, Kochenderfer discloses the transduction of the T cells/PBMCs occurs from “overnight” to 18-24 hours (paragraphs [0095]-[0096]).  Thus, the selection of transducing the PBMCs from “about 18 to about 48 hours,” from “about 18 to about 36 hours” or “for about 24 hours” as required by claims 39-41 is obvious from Kochenderfer.
With regard to claim 36, Kochenderfer does not disclose the viral titer used to transduce the PBMC is about 1x109 TU to about 2x109 TU, as required by instant claim 36.  Kochenderfer discloses the T cells/PBMC are seeded at a concentration of 106, and cultured for at least a day in growth media (paragraph [0095]-[0096]) prior to transduction, which would necessarily expand the T cells in culture.  Cribbs discloses, “[t]he ability to transduce difficult to infect cells such as primary T cells is dependent upon the ability to produce high viral yields with a sufficiently high titre” (page 4 of 8, second Column).  At Fig 2A, Cribbs discloses the ability to infect CD45RA T cells using 1 x 109 TU (“second generation”).  
It would have been obvious to combine the disclosure of Kochenderfer on methods of infecting primary T cells with the disclosure of Cribbs.  It is prima facie obvious to combine prior art elements according to known methods (MPEP 2143 IA).  In the instant case, Kochenderfer discloses primary cell samples comprising T cells that can be transduced, and Cribbs discloses 1x109 TU of lentiviral vector is known to successfully transduce a population of T cells.  The only difference, then, is that the lack of actual combination of the elements in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, and one would have recognized that the combination was predictable, as Cribbs discloses high titers of transducing vectors is necessary for transducing primary T cells.  A skilled artisan would have had a reasonable expectation of success, as using 1x109 TU of transducing virus to transduce primary T cells was known in the art at the time of the invention.
With regard to claims 71-76, which require, wherein the number of T cells is expanded at least 50-fold (claim 71 -amended), at least 200-fold (claim 72), at least 300-fold (claim 73), at least 400-fold (claim 74), at least 500-fold (claim 75), and at least 600-fold (claim 76), Kochenderfer nor Cribbs disclose the claimed fold increase in expanded T cells.  However, The ‘177 Application discloses the T cells are cultured in media comprising an anti-CD3, anti-CD28 and IL-2 to maintain proliferation of stimulated T cells, which is capable of resulting in expansion of the T cells by a factor of 10 log 10 (i.e. a factor of 10, or 10 times) to 10 log 20 (i.e. a factor of 13, or 13 times) (paragraphs [0117]-[0120], Example 17).    The ‘177 Application discloses the methodology of incubating stimulated T cells in anti-CD3, anti-CD28, and cytokines can generate a T cell population from about 10 to about 1000-fold of the original T cell population (paragraph [0116], Example 6). The ‘177 Application discloses the T cells can be made antigen-specific prior to expansion (paragraph [0094]).
It would have been obvious to arrive at the claimed requirement wherein the culture conditions result in a T cell population that is expanded at least 50- to 600-fold from the prior art.  The ‘177 Application discloses methods of expanding T cells in culture media comprising anti-CD3, anti-CD28 and a cytokine, wherein the T cells are expanded at least 10 to about 1000 fold of the original T cell population (paragraph [00116]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention expanding activated T cells in media comprising anti-CD3, anti-CD28 and a cytokine to result in at least a 600-fold increase in T cells was known in the art at the time of the invention.
With regard to claim 71, Kochenderfer discloses the media during activation comprises IL-2 (paragraph [0096]),

 Claims 9-10, 17-18 and 27 remain rejected under 35 U.S.C. 103 as being unpatentable over WO2013/154760 to “Kochenderfer” of record, further in view of Cribbs et al. Simplified Production and Concentration of Lentiviral Vectors To Achieve High Transduction in Primary Human T Cells. BMC Biotechnology, 2013. 13:98, 8 pages, of record, listed on Applicant’s IDS filed 12/8/17, and US Patent Application Publication No. 2006/0099177, “the ‘177 Application” of record, as applied to claims 1, 6-8, 11, 19-24, 26, 36, 39-41 and 71-77 above, and further in view of US Patent Application Publication No. 2013/0287748, “the ‘748 Application” of record.
The disclosures of Kochenderfer, Cribbs and the ‘177 Application are applied as above in the 103 rejection, the content of which is incorporated herein in its entirety.  Kochenderfer, Cribbs and the ‘177 Application combine to render obvious a method of generating T cells expressing an anti-BCMA CAR by the in vitro activation of PBMC, followed by transduction of T cells with a lentiviral vector encoding the anti-BCMA CAR to produce a T cell therapeutic according to claim 1.  The disclosures of Kochenderfer, Cribbs and the ‘177 Application further combine to render obvious a step of obtaining a PBMC population via sedimentation, according to claim 7.
However, neither Kochenderfer, Cribbs nor the ‘177 disclose the methods of obtaining PBMC comprising sedimentation, wherein the sedimentation is performed using an semi-automated flow-through centrifuge or a counter-flow centrifugal elutriation device, as required by instant claims 9-10.
The ‘748 Application discloses methods of generating genetically modified T cells expressing chimeric antigen receptors, wherein PBMC cells are first activated in vitro, then transduced with a lentiviral vector (Abstract, paragraphs [0053], [0124], [0156], [0173], [0184]).  The ‘748 Application discloses the methods of generating the T cells includes obtaining PBMC from a subject, and subjecting the PBMC to leukapheresis or semi-automated flow-through sedimentation gradient (paragraph [0173]-[0174]).  The ‘748 Application discloses the PBMC are subjected to washing, such as in a by a flow-through centrifuge step, or in buffer, or resuspended in culture media paragraph [0173]).
It would have been obvious to the skilled artisan to combine the disclosure of Kochenderfer, Cribbs and the ‘177 Application on a method of generating T cells expressing an anti-BCMA CAR by the in vitro activation of PBMC, followed by transduction of T cells with a lentiviral vector encoding the anti-BCMA CAR further with the disclosure of the ‘748 Application who discloses the methods of isolating and culturing PBMC that will be used for the genetic modification of T cells to express chimeric antigen receptors.  A skilled artisan would have looked to the ‘748 Application, who discloses the known methods of isolating and treating PBMC prior to T cell transduction.  MPEP 2143I(A) “Combining Prior Art Element According to Know Methods to Yield Predictable Results.”  In the instant case, the prior art includes each claimed element, although not in a single reference, and the only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as subjecting PBMC to the claimed cell manipulation processes (leukapheresis, sedimentation, etc.) prior to transduction with vectors encoding heterologous chimeric antigen receptors was known in the art at the time of the invention.
With regard to claims 17 and 18, which require wherein the population of PBMC is cryopreserved in a controlled rate freezer, and then thawed, neither Kochenderfer nor Cribbs disclose the PBMC can be frozen and thawed as required by instant claims 17-18.  The ‘177 Application discloses the expanded cells can be frozen and thawed (paragraphs [0151]).  However, the ‘177 Application does not disclose that the cryopreservation occurs in a controlled rate freezer as required. 
The ‘748 Application discloses the PBMC can be frozen in a rate controlled freezer and thawed (paragraph [0179]-[0181]).  
A skilled artisan would have looked to the ‘748 Application, who discloses the known methods of cryopreservation of expanded T cells.  MPEP 2143I(A) “Combining Prior Art Element According to Know Methods to Yield Predictable Results.”  In the instant case, the prior art includes each claimed element, although not in a single reference, and the only difference between the claimed invention and the prior art is the lack of actual combination of elements in a single prior art reference.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as subjecting expanded T cells to cryopreservation processes was known in the art at the time of the invention.
With regard to claim 27, Kochenderfer, Cribbs and the ‘177 Application render obvious using soluble anti-CD28 antibody (page 2, of Cribbs; paragraphs [0051], [0098], [0272] of the ‘177 Application) as indicated above for claim 25. Kochenderfer discloses using 50 ng/mL of soluble anti-CD3 OKT for activation of T cells (paragraph [0096]).
 However, none of Kochenderfer, Cribbs nor the ‘177 Application disclose wherein the soluble anti-28 antibody is in a concentration of about 50 ng/mL, as required by instant claim 27.  
The ‘748 Application discloses the PBMC populations can be activated with soluble anti-CD3 and anti-CD28 antibodies and IL-2 (paragraphs [0183]-[0185], [0190]).  The ‘748 Application teaches that the ratio of anti-CD3 and anti-CD28 antibodies can be 1:1 (paragraph [0186]).
It would have been obvious to utilize a soluble anti-CD28 antibody at about 50 ng/mL, because Kochenderfer discloses the anti-CD3 antibody is at about 50ng/mL, and the ‘748 Application disclose the anti-CD3 and anti-CD28 antibodies can be at a 1:1 ratio.  Thus, it would have been obvious to use the same concentration for the anti-CD28 antibody as the anti-CD30 antibody.

Claims 12-15 remain rejected under 35 U.S.C. 103 as being unpatentable over WO2013/154760 to “Kochenderfer” of record, further in view of Cribbs et al. Simplified Production and Concentration of Lentiviral Vectors To Achieve High Transduction in Primary Human T Cells. BMC Biotechnology, 2013. 13:98, 8 pages, of record, listed on Applicant’s IDS filed 12/8/17, and US Patent Application Publication No. 2006/0099177, “the ‘177 Application” of record, as applied to claims 1, 6-8, 11, 19-24, 26, 36, 39-41 and 71-77 above, further in view of Mallone et al.  Isolation and Preservation of Peripheral Blood Mononuclear Cells for Analysis of Islet Antigen-Reactive T Cell Responses: Position Statement of the T-Cell Workshop Committee of the Immunology of Diabetes Society.  Clinical and Experimental Immunology, 2010.  163:33-49, of record.  The claims encompass embodiments of the methodology wherein the cell culture is washed in culture media, and wherein the media comprises specific constituents.  
The disclosures Kochenderfer, Cribbs and the ‘177 Application are applied as above in the 103 rejection, the content of which is incorporated herein in its entirety.  Kochenderfer, Cribbs and the ‘177 Application combine to render obvious a method of generating T cells expressing an anti-BCMA CAR by the in vitro activation of PBMC, followed by transduction of T cells with a lentiviral vector encoding the anti-BCMA CAR, wherein the PBMC are washed in buffer or cell culture media, according to claim 11. The ‘177 Application discloses the PBMC are washed in buffer or cell culture media (paragraphs [0163], [0166]).  Kochenderfer discloses the PBMC growth media comprises IL-2 (paragraph [0096]). The ‘177 Application discloses the cell culture media can comprise IL-2 (paragraphs [0117]-[0119]).
However, none of Kochenderfer, Cribbs or the ‘177 Application expressly state that the PBMC are washed in culture media comprising a cytokine, as required by instant claim 12.
Mallone discloses standard PBMC handling and processing protocols that are used in order to later detect T cell responses (Abstract).  Mallone discloses that during PBMC processing, the cells are subjected to several washing steps, wherein the cells are washed in buffers or culture media (page 38).
It would have been obvious to combine the disclosure of Kochenderfer, Cribbs and the ’177 Application on method of generating T cell therapeutics from PBMC with the disclosure of Mallone on methods of handling and processing PBMC.   A person of ordinary skill in the art would have had a reasonable expectation of success in substituting T cell growth media comprising IL-2 for buffer because culture media and buffer both are explicitly taught as being useful for washing PBMC. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
With regard to claims 13-15, Kochenderfer discloses the growth media comprises IL-2, and the concentration of IL-2 is about 300 IU/mL (paragraph [0096]), which reads on “about 250 IU/mL” as claimed.

Claim(s) 37-38 remain rejected under 35 U.S.C. 103 as being as being unpatentable over WO2013/154760 to “Kochenderfer” of record, further in view of Cribbs et al. Simplified Production and Concentration of Lentiviral Vectors To Achieve High Transduction in Primary Human T Cells. BMC Biotechnology, 2013. 13:98, 8 pages, of record, listed on Applicant’s IDS filed 12/8/17, and US Patent Application Publication No. 2006/0099177, “the ‘177 Application” of record, as applied to claims 1, 6-8, 11, 19-24, 26, 36, 39-41 and 71-77 above, further in view of US Patent Application Publication No. 2002/0177125 to Kamb, of record.  The claims encompass embodiments wherein the viral vector is diluted to about 20% vol/vol, or about 40% to about 50% vol/vol of the total culture volume (claims 37 and 38, respectively).
The disclosures of Kochenderfer, Cribbs and the ‘177 Application are applied as above in the 103 rejection, the content of which is incorporated herein in its entirety.  Kochenderfer, Cribbs and the ‘177 Application combine to render obvious a method of generating T cells expressing an anti-BCMA CAR by the in vitro activation of PBMC, followed by transduction of T cells with a lentiviral vector encoding the anti-BCMA CAR. Kochenderfer discloses that the supernatant comprising lentiviral particles are diluted 1:1 with culture media prior to transduction (paragraph [0095]).
However, neither Kochenderfer, Cribbs nor the ‘177 Application disclose the viral vector is diluted to about 20% vol/vol, or about 40% to about 50% vol/vol of the total culture volume, as required by instant claims 37 and 38.
Kamb discloses methods of assaying for viral related activity (Abstract) wherein in a method of preparing, packaging and creating the Titer of a cDNA library using a retroviral vector, Kamb discloses adjusting the ratio of viral vector between 20-50% vol/vol of the total culture volume (paragraph [0244]).  
It would have been obvious to combine the disclosures of Kochenderfer, Cribbs and the ‘177 Application on methods of infecting primary T cells with the disclosure of Kamb.  It is prima facie obvious to combine prior art elements according to known methods (MPEP 2143 IA).  In the instant case, Kochenderfer, Cribbs and the ‘177 Application render obvious a primary cell sample comprising T cells that can be infected by lentiparticles, and the Kamb that discloses diluting vector stock to 20-50% of the total culture volume is known to successfully transduce a population of cells.  The only difference, then, is that the lack of actual combination of the elements in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, and one would have recognized that the combination was predictable, as Kamb discloses transducing cells using different dilution ratios of stock to culture volume was known in the art.  A skilled artisan would have had a reasonable expectation of success, as using different dilution ratios of stock to culture volume was known in the art at the time of the invention.
RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 103 rejections of the claims, of record 5/25/2022 have been fully considered but are not persuasive.  Applicant argues that the amendment to the independent claims, wherein the anti-CD3 and anti-CD28 antibodies are soluble is sufficient to overcome the rejection of record because there would be no expectation of success.
Applicant argues because Kochenderfer cultures PBMC with IL-2 and anti-CD3 to activate/ stimulate T cells, there is no motivation to combine the teaching of Cribbs, who activates/stimulates purified T cells with IL-2 and bead-bound anti-CD3 and anti-CD28.  Applicant argues there is no expectation of success that methods of activating isolated T cells, such as those of Cribbs in a mixed population of cells, like PBMC of Kochenderfer, because PBMC comprises other cells which express CD28, which would reduce the efficiency of transduction.  However, Applicant does not produce any evidence to support this argument, and thus the Examiner is not persuaded. There is no evidence of record that the antibodies of Cribbs would only work on isolated T-cells, would not work on the T cells within the PBMC population of Kocherderfer, or would not work at such a level as to prevent transduction of the T cells, as argued by Applicant.  For example, the ‘177 Application shows stimulation/activation of CD8-depleted PBMC by soluble anti-CD3, soluble anti-CD28 and IL-2, followed by successful lentivirus transduction (paragraphs [0264]).  Vidan, 1999 shows PBMC cultured in soluble anti-CD3, and soluble anti-CD28 were capable of T cell proliferation (FIG 1A, page 222).  (see, Vidan et al, Functional Integrity of the CD28 Co-Stimulatory Pathway in T Lymphocytes from Elderly Subjects. Age and Ageing, 1999. 28: 221-227).  Ledbetter, 1900, shows incubation of PBMC with soluble anti-28 and immobilized anti-CD3 is capable of stimulating and activating PBMC resulting in the expansion of T cells, as well as in purified T cell populations (see, page 1532 “Measurement of cell proliferation” section; page 1536, first column; Table 2; Ledbetter et al.  CD28 Ligation in T-Cell Activation: Evidence for Two Signal Transduction Pathways. Blood, 1990. 7(1):1531-1539). 
Applicant also argues that the ‘177 application does not aid in the deficiencies of Kochenderfer, because the ‘177 Application is “focused on methods of expanding populations of cells “in the absence of exogenous growth factors, such as lymphokines, and accessory cells,” citing to paragraph [0004] of the ‘177 Application, and thus Applicant argues that there would be no motivation for a skilled artisan to combine the ‘177 Application with Kochenderfer, who utilizes exogenous cytokines. The Examiner cannot agree. Applicant’s concern that Kochenderfer uses PBMC, and the ‘177 Application shows CD8 depleted PBMC is not convincing of error over the scope of the pending claims which recite “PBMC” regardless of the cell populations therein, as both Kochenderfer and the ‘177 Application activate and expand T cells in a PBMC population. Further, as iterated in the rejection, the ‘177 Application also discloses the T cells can be cultured with antigen presenting cells (including without removal of APC from the PBMC, or by mixing T cells with APC) to provide an initial activation, and then expanded (paragraphs [0175], [0264], [0094], and [0054]).  
  Applicant further argues that Example 25 of the ‘177 is irrelevant to “activating and stimulating T cells in a population of PBMCs prior to CAR infection” because Example 25 is allegedly directed to a population of cells resistant to HIV infection.  The Examiner cannot agree.  The ‘177 shows stimulation/ activation of CD8-depleted PBMC using soluble anti-CD3 and soluble anti-CD28, and IL-2, followed by successful lentivirus transduction is relevant to the instant claims because it shows successful activation of PBMC using the claimed reagents followed by successful lentiviral infection.  There is no evidence of record to show that because the cells of the Example 25 of the ‘177 are used for something else negates their general teachings. 
At the bottom of page 11, bridging page 12, Applicant argues that the CD4+CD45RA+ populations of Cribbs and the CD8-depleted populations of the ‘177 Application are not useful in a CAR-T cell therapy because successful CAR-T cell therapy relies on CD8-T cells, thus, there would be no motivation to combine the disclosures of Cribbs and the ‘177 Application further with the disclosure of Kochenderfer.  The Examiner is not persuaded.  Cribbs and ‘177 Application are cited to show that activation and stimulation of T cells (regardless of whether they are in whole PBMC, partially depleted PBMC, or isolated T-cell populations) can be activated/stimulated and expanded using the anti-CD3, anti-CD28 and cytokines.  There is no evidence of record that the specific cell population (whole PBMC, partially depleted PBMC, or isolated T-cell populations) is not capable of being activated and stimulated sufficiently to result in expansion of resident T cells which are capable of being transduced by a lentiviral vector.  The claims are to a method of producing a T cell therapeutic, and that is rendered obvious by Kochenderfer.  There is no suggestion that the cells of Cribbs or the ‘177 Application are being used in the methodology of Kochenderfer.  
At pages 12-13, Applicant argues that there would be no expectation of success in using soluble anti-CD3 and soluble anti-CD28 in the method of Kochenderfer.  Applicant points to Cribbs’ disclosure that use of immobilized anti-CD3 and immobilized anti-CD28 results in higher transduction efficiencies compared to soluble anti-CD28 and immobilized anti-CD3.  Applicant further argues that Exhibit A (Lee, 1990) discloses various factors in the process [of generating CAR T cells] contribute to impact the in vivo persistence and durable antitumor effects of CAR T cells” at page 2.  Thus, Applicant argues that there would be no motivation of use a soluble anti-CD28 that was reported as being suboptimal.
The Examiner is not persuaded.  Exhibit A, to Lee, 1990 is silent to the production of CAR-T cells.  Lee is directed to the genomic organization of CD28.  A review of Exhibit C, to Cartellieri, which does discuss producing CAR T cells, does not appear to recite the passaged quoted by Applicant.  Further, nothing in Cartellieri suggests that low transduction efficiency from lentiviral vectors of T cells influences in vivo persistence.  Further, there is nothing in Cartellieri regarding activation of PBMC versus isolated T cells, or lentiviral transduction of PMBC versus isolated T cells.  In addition, newly cited Ledbetter shows soluble anti-CD28 is capable of expanding PBMC and isolated T cells.
At page 13, Applicant argues activation of T cells in PBMC with soluble anti-CD3 and soluble anti-CD28 for 20-24 hours results in CAR T cells with higher anti-tumor efficacy compared to cells generated with immobilized antibodies.  Applicant points to higher amounts of transduced cells expressing the anti-CAR and markers CD3, CD8 and CD4.  Applicant also points to Figs 7 and 8, wherein cells made using soluble anti-CD3 and soluble anti-28 have higher tumor efficacy compared to cells generating with immobilized antibodies.
The Examiner is not persuaded.  The claims generate “a T cell therapeutic” which is met by the cited references.  Further, the claims do not require the T cells express any markers or concentration of markers.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
No claims are allowed.  No claims are free of the prior art.

FINAL REJECTION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633